Citation Nr: 9933811	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  95-28 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hallux 
valgus deformities with bilateral hammer toes of the second, 
third, and fourth toes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


WITNESS AT HEARING ON APPEAL

Appellant


DECISION TO VACATE

The appellant served on active duty from March 1947 to May 
1950.

The Board issued a decision upon reconsideration on May 24, 
1999, as to the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for bilateral hallux valgus deformities with bilateral hammer 
toes of the second, third, and fourth toes.  The Board has 
been informed that the appellant died prior to the issuance 
of the May 24, 1999, decision.  Therefore, the Board must 
vacate the May 24, 1999, decision.  

Accordingly, the May 24, 1999, decision as to the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hallux 
valgus deformities with bilateral hammer toes of the second, 
third, and fourth toes is vacated.



			
	LAWRENCE M. SULLIVAN 	JEFF MARTIN
	Member, Board of Veterans' Appeals	Member, Board of 
Veterans' Appeals


		
H. N. SCHWARTZ
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7252 (West 
1991), only a decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Veterans Appeals.  
This vacate decision does not constitute a decision of the 
Board on the merits of your appeal.  


